Citation Nr: 1403756	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  05-05 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), initially evaluated as 10 percent disabling prior to June 4, 2004, and 50 percent disabling thereafter. 

2.  Entitlement to an increased rating for ischemic heart disease, status-post myocardial infarct, ischemic cardiomyopathy, atherosclerotic heart disease with status post coronary artery bypass times two, initially evaluated as 10 percent disabling prior to March 6, 2006; 60 percent disabling from March 6, 2006, to July 14, 2007; 100 percent disabling from July 15, 2007, to October 31, 2007; 60 percent disabling from November 1, 2007, to April 29, 2013; and 100 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In an August 2002 rating decision, the RO granted service connection for PTSD and assigned a 10 percent disability evaluation effective January 21, 1998.  Likewise, in a February 2004 rating decision, the RO granted service connection for a heart disability and assigned a 10 percent evaluation effective July 8, 2003.   

Throughout the pendency of the appeal, the RO increased the disability evaluations for each disability, as reflected on the first page of his document.  However, since the RO did not assign the maximum disability ratings possible (outside of the 100 percent disability evaluations), the appeal for higher disability evaluations remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In April 2013, the Board remanded this appeal for further development which has been completed, and the case has been returned to the Board for appellate consideration.  Along with the issues currently on appeal, in the April 2013 remand the Board also addressed the issue of service connection for erectile dysfunction which had been perfected for appeal.  However, in a May 2013 rating decision, the Appeals Management Center (AMC) granted service connection for erectile dysfunction and assigned a noncompensable evaluation effective July 8, 2004.  As this represents a full grant of benefits sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The issue of an increased rating for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 4, 2004, the Veteran's PTSD was manifested by irritability, depression, anxiety, fair insight, intact to poor judgment, and, at times, loss of control at work resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Beginning June 4, 2004, the Veteran's PTSD was manifested by transient hallucination, anxiety, withdrawal, nervousness, fearfulness, insomnia, depression, loss of interest in leisure activities, and diminished concentration resulting in 
occupational and social impairment with reduced reliability and productivity; but not by symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances.  


CONCLUSIONS OF LAW

1.  Prior to June 4, 2004; the criteria for a 30 percent evaluation, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2013).   

2.  Beginning June 4, 2004, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Concerns

As noted above, the Board remanded this matter in April 2013.  The Board instructed the AMC to obtain outstanding VA treatment records, provide the Veteran an updated examination to determine the current severity of his PTSD, and to readjudicate the claim.  Subsequently, outstanding VA treatment records were associated with the Veteran's electronic claims folder, he was afforded an examination in April 2013, and his claim was readjudicated in a May 2013 supplemental statement of the case (SSOC).  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in December 2001, January 2006, and February 2006, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In a March 2006 letter, the RO notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in various SSOCs, most recently issued in May 2013.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).  

Since the PTSD appeal is of an initial rating, fully satisfactory notice was delivered after it was adjudicated.  However, the RO subsequently readjudicated the claim based on all the evidence in the May 2013 SSOC.  The Veteran was able to participate effectively in the processing of his claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder. 

The Veteran was provided with VA examinations throughout the appeal period, most recently in April 2013.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient evidence to adjudicate the Veteran's claims.  Furthermore, neither the Veteran nor his representative has stated, nor is there evidence indicating, that there has been a material change in the severity of his PTSD since he was examined in April 2013.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Therefore, the Board concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Veteran declined to present testimony before a Veterans Law Judge. Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that his PTSD is more disabling than contemplated by the current evaluations: 10 percent rating prior to June 4, 2004, and 50 percent rating thereafter. 
 
Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that the RO staged the Veteran's evaluation and will determine whether further staged ratings are warranted.  

The Veteran's disability has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 is deemed by the Board to be the most appropriate diagnostic code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including anxiety disorder are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Additionally, the Veteran has not requested that another diagnostic code should be used. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126 (2013).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19 (2013).

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

A 10 percent disability rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  38  C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Furthermore, with specific regard to the 70 percent rating, the Federal Circuit has recently held that such rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki  713 F.3d 112, 118 (Fed. Cir. 2013).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2013); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Prior to June 4, 2004

On VA examination in June 1998, the Veteran reported that he did his job (as a teacher) well but had problems with his students and their parents due to loss of control.  He indicated that he was very strict at home, and had very poor relationships with his neighbors.  

On evaluation, the examiner observed that the Veteran was clean; adequately dressed and groomed; and alert and oriented to time, place, and person.  His mood was depressed; affect was constricted; attention, concentration, and memory were  good; speech was clear and coherent; and insight and judgment were fair.  He demonstrated good impulse control.  The Veteran was not hallucinating, nor suicidal or homicidal.  A diagnosis of dysthymia with anxiety features was noted, and a GAF score of 80 was assigned.  

A January 2002 VA treatment record reflected that the Veteran was assessed with anxiety and depressive disorder.  

The Veteran was afforded another VA examination on January 2, 2002, during which time he reported being irritable, having poor frustration tolerance, being bothered by practically everything, and feeling sorry for the way he reacted.  

The examiner noted that the Veteran was adequately dressed and groomed.  He was alert; very well aware of the interview situation; and was cooperative with the interview.  He was oriented in person, place, and time; and did not demonstrate abnormal tremors, tics, or mannerisms.  The Veteran's affect and memory were adequate, mood was basically depressed, judgment was maintained, and insight was fair.  The examiner commented that the Veteran was able to maintain his job as a teacher and had a stable relationship with his wife and children.  Although the Veteran reported becoming verbally aggressive at home, he indicated that he usually recognized this part of his emotional situation and he tried to help around the house, got involved doing different things, and shared with his family.  The examiner found the Veteran's disability to be of mild to moderate severity as he was able to work and maintain stable interpersonal relationships.  A diagnosis of PTSD with depression was noted, and a GAF score of 60 was assigned.  

The March 2003 notice of disagreement from the Veteran's representative summarized a November 1997 psychiatric evaluation report.  It was noted that the Veteran was severely impaired due to poor relationships, anxiety, depression, slow speech, and inadequate and inappropriate affect.  He also had memory problems and poor judgment.  

Based on the evidence and resolving all doubt in the Veteran's favor, the Board finds that a 30 percent disability evaluation is warranted for the period of time covered by this appeal that is prior to June 4, 2004.  The evidence shows that the Veteran's depression, irritability, anxiety, poor relationships with his neighbors, and, at times, loss of control at work resulted in moderate impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Additionally, his GAF score of 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  This score is congruent with a 30 percent evaluation.  See 38 C.F.R. § 4.130 (2013) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  It is noted that the Veteran was assigned a GAF score of 80 in 1998 which reflected symptoms that were transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See id.  
However, evidence from several months earlier indicated that he had poor judgment and some memory loss.  Accordingly, doubt is resolved in the Veteran's favor as to whether the criteria for a 30 percent rating are approximated.  The symptoms manifested and the severity thereof more nearly approximated occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

However, the criteria for a higher rating are not met as his symptoms and the severity thereof did not demonstrate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired abstract thinking; or disturbances of motivation and mood.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  While the Veteran reported that he had a difficult relationship with his neighbors, he had a stable relationship with his wife and children.  Moreover, while he was noted to have slow speech, there is no indication of symptoms such as circumstantial, circumlocutory, or stereotyped speech.  There was also no report of symptoms such as difficulty in understanding complex commands, panic attacks, or impaired abstract thinking.  While he was assessed as having impaired judgment on several examinations, the overall level of symptomatology and the severity thereof was contemplated in assigning the 30 percent evaluation and was not shown to result in occupational and social impairment with reduced reliability and productivity.  In sum, an evaluation of 30 percent, but not higher, is warranted prior to June 4, 2004.  See supra Fenderson v. West, 12 Vet. App. 119 (1999).  

Beginning June 4, 2004

A June 4, 2004, VA treatment record showed that the Veteran was well-dressed and groomed, and somewhat apprehensive.  He was alert; oriented to time, place, and person; his mood was depressed; and his affect was constricted.  His speech was clear, relevant, and goal-directed. The Veteran endorsed auditory hallucinations and continued to have flashbacks from Vietnam.  His memory was preserved but his ability to concentrate on task was diminished.  Also, insight and judgment were adequate.  Diagnoses included PTSD and major depression with psychosis; and a GAF score of 55 was assigned.  

In September 2004, the Veteran was noted to be well-dressed and groomed without psychomotor disturbances.  The clinician observed that the Veteran was calm and more relaxed.  He was alert; and oriented to time, place, and person.  His mood was noted to be less depressed, and his affect was more appropriate.  The Veteran's speech was clear, relevant, and goal-directed.  Auditory hallucinations and flashbacks were less intense and frequent.  His memory was preserved, and insight and judgment were adequate.  Diagnoses of PTSD and major depression with psychosis were noted, and a GAF score of 60 was assigned.  

On VA examination in January 2005, the Veteran reported that in the last year he had been sad, depressed, irritable, anxious, restless, and tense.  He had lost interest for daily living activities and lost energy.  He also complained of insomnia, and an inability to concentrate or feel pleasure in daily tasks.  The Veteran had been married for 34 years and reported no martial problems, but did indicate having poor social relations and poor leisure activities.  

On evaluation, the examiner observed that the Veteran was appropriately dressed with adequate hygiene.  It was noted that he was cooperative, spontaneous, and established eye contact with the examiner.  Also, he was alert and in contact with reality without evidence of psychomotor retardation or agitation, or any abnormal involuntary movement.  His thought process was coherent and logical without looseness of association, disorganized speech, delusions, or hallucinations.  Additionally, the Veteran did not have any phobias, obsessions, panic attacks, or suicidal ideas.  With regard to thought content, there was evidence of intrusive, recurrent, and distressing thoughts about his traumatic experiences which interfered with his daily living activities.  His mood was anxious and depressed, and affect was constricted and appropriate.  He was oriented to person, place, and time; and his memory for recent, remote, and immediate events was intact.  Also, the Veteran's abstraction capacity was normal, judgment was good, and insight was fair.  The examiner commented that all of the symptoms described seriously interfered with the Veteran's employment and social functioning.  However, there was no impairment of thought process and communication, or evidence of inappropriate behavior and he was able to maintain basic activities of daily living.  

The examiner noted that the Veteran was unable to establish adequate interpersonal relationships with his family and neighbors, or have adequate leisure activities.  It was noted that these problems and his poor quality of life were precipitated by his chronic PTSD for which he had a poor prognosis.  A diagnosis of PTSD was noted and a GAF score of 50 was assigned to reflect serious symptoms and serious impairment in social and occupational functioning.  

A February 2005 clinical note reflected that the Veteran's depression was stable.  

A May 2005 record noted that he was well-dressed and groomed without psychomotor disturbances.  He was alert; oriented to time, place, and person.  His mood was noted to be less depressed, and his affect was appropriate.  The Veteran's speech was clear, relevant, and goal-directed.  Auditory hallucinations and flashbacks were less intense and frequent.  His memory was preserved, and insight and judgment were adequate.  Diagnosis of PTSD and major depression with psychosis was noted, and a GAF score of 60 was assigned.  

In August 2005, the Veteran was noted to well-dressed and groomed without psychomotor disturbances.  He was alert; and oriented to time, place, and person.  His mood was noted to be less depressed, and his affect was appropriate.  The Veteran's speech was clear, relevant, and goal-directed.  Auditory hallucinations and flashbacks were less intense and frequent.  His memory was preserved, and insight and judgment were adequate.  Diagnosis of PTSD and major depression with psychosis was noted, and a GAF score of 60 was assigned.  

In June 2007, the Veteran was noted to be well-dressed and groomed without psychomotor disturbances.  He was alert; and oriented to time, place, and person.  His mood was anxious; affect was restricted; and speech was clear, relevant, and goal-directed.  There were no auditory hallucinations but flashbacks continued.  His memory was preserved, and insight and judgment were adequate.  A diagnosis of PTSD was noted, and a GAF score of 50 was assigned.  

In September 2007, the Veteran was noted to be well-dressed and groomed without psychomotor disturbances.  He was alert; and oriented to time, place, and person.  His mood was anxious; affect was restricted; and speech was clear, relevant, and goal-directed.  There were no auditory hallucinations but flashbacks continued.  His memory was preserved, and insight and judgment were adequate.  A diagnosis of PTSD was noted, and a GAF score of 50 was assigned.  

In March 2008, the Veteran was well-dressed and groomed without psychomotor disturbances.  He was alert; and oriented to time, place, and person.  His mood was euthymic; affect was appropriate; and speech was clear, relevant, and goal-directed.  There were no auditory hallucinations or flashbacks reported at that time.  His memory was preserved, and insight and judgment were adequate.  A diagnosis of PTSD was noted, and a GAF score of 65 was assigned.  

In November 2008, the Veteran was observed to well-dressed and groomed without psychomotor disturbances.  He was also alert; and oriented to time, place, and person.  His mood was euthymic; affect was appropriate; and speech was clear, relevant, and goal-directed.  No auditory hallucinations or flashbacks were reported.  
His memory was preserved, and insight and judgment were adequate.  A diagnosis of PTSD was noted, and a GAF score of 65-70 was assigned.  

An April 2011 social work report noted that the Veteran had a good relationship with his two grown sons.  With regard to leisure time, he indicated that he enjoyed staying at home, sometimes he cooked, read the newspaper, performed house chores, or just used the hammock.  He also stated that on occasions, he played dominos with friends and drank beers on weekends.  The Veteran mentioned that his wife and sons were his main support.  He reported anxiety, and his wife reported that the Veteran was sad, tearful, anxious, and uncommunicative.  He and his wife indicated that they wanted to improve communication.  The clinician also indicated that the Veteran's relationship problems included withdrawal, apathy, isolation, and communication problems.  

The clinician observed that the Veteran had an adequate personal hygiene; and was oriented in time, person, and place.  He denied any suicidal or homicidal ideas, and hallucinations.  

Additional social work notes dated in May 2011, July 2011, and December 2011 showed that the Veteran exhibited an adequate personal hygiene; and was oriented to time, person, and place.  He denied suicidal or homicidal ideas, and hallucinations.

Most recently on VA examination in April 2013, the examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and inability to perform occupational tasks only during periods of significant stress or; symptoms controlled by medication.  His PTSD symptoms included depressed mood with crying bouts, anxiety, nervousness, and fearfulness.  A GAF score of 65 was assigned.  

Based on the evidence, the Veteran's symptoms do not warrant a 70 percent evaluation.  Although the January 2005 VA examiner indicated that the Veteran's symptoms seriously interfered with his employment and social functioning, the Veteran did not demonstrate symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting).  38  C.F.R. § 4.130, Diagnostic Code 9411 (2013).  In fact, he denied suicidal ideation; his speech was always noted to be clear, relevant, and goal-directed; he was consistently adequately groomed; he did not have any obsession, or panic attacks; and he was oriented to time, person, and place.  Additionally, while he was noted to have an inability to establish adequate interpersonal relationships, the record consistently showed that he had a good relationship with his wife and his grown children.  Furthermore, he enjoyed leisure activities and played games with his friends.  In any case, his current symptoms, which include anxiety, withdrawal, nervousness, fearfulness, insomnia, depression, loss of interest in leisure activities, diminished concentration, and disturbances of motivation and mood, which result in occupational and social impairment with reduced reliability and productivity, are contemplated in the current 50 percent disability evaluation.  These symptoms do not cause "occupational and social impairment with deficiencies in most areas due to symptoms such as those enumerated in the regulation" for a 70 percent evaluation or symptoms of a similar severity.  See supra Vazquez-Claudio v. Shinseki  713 F.3d 112, 118 (Fed. Cir. 2013).  His relationships with his family members are good and there is no thought process problems.  Furthermore, according to the Veteran's most recent VA examination report, his symptoms have appreciably improved such that they are currently more congruent with a 10 percent disability.  In any case, the criteria for an evaluation in excess of 50 percent has never been met.  

Furthermore, his GAF scores of 50, 55, 60, 65, 65-70 are within the purview of a 50 percent evaluation.  Scores from 61 to 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy or theft within the household) but generally functioning pretty well, and having some meaningful interpersonal relationships.  See 38 C.F.R. § 4.130 (2013) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  While the Veteran has been assigned a GAF of 50, the Board finds that, as addressed above, the overall level of disability due to the types of symptoms present and the severity of those symptoms results in no more than occupational and social impairment with reduced reliability and productivity.  

Moreover, the Veteran has not been shown to warrant a 100 percent evaluation for his PTSD.  While hallucinations were noted at times, there is no indication that they were persistent as they were transient at best.  Significantly, there is no evidence of total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

It is again noted that the criteria for a 50 percent rating were not shown to be approximated until June 4, 2004.  The Veteran was noted, as of that date, to have difficulty concentrating and he endorsed auditory hallucinations.  In light of the severity of the symptoms presented as of June 4, 2004, a higher rating was warranted as of that date but not prior thereto.  

It is noted that the Board considered all the psychiatric symptomatology in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

In sum, the criteria for an evaluation in excess of 50 percent for PTSD have not been met at any time during the appeal period.  See supra Fenderson v. West, 12 Vet. App. 119 (1999).  As the preponderance of the evidence is against the claim for an increased evaluation, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's various disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Veteran's occupational and social impairment is explicitly considered in the criteria for evaluating his psychiatric disability.  Also, the Veteran's symptoms, including irritability, depression, transient hallucinations, anxiety, withdrawal, nervousness, fearfulness, insomnia, and disturbances of motivation and mood are contemplated by the rating criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's PTSD.  See 38 C.F.R. § 4.1 (2013).  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Prior to June 4, 2004, entitlement to a 30 percent evaluation for  PTSD is allowed, subject to the regulations governing the award of monetary benefits.

Beginning June 4, 2004, entitlement to an evaluation in excess of 50 percent for  PTSD is denied. 


REMAND

As to the claim for an increased evaluation for a heart disability, the Board notes that review of the claims folders includes a June 2007 VA treatment record indicating that the Veteran had cardiac catheterization in January 2007 "after having a documented recent admission at an outside institution for ACS last November 2006."  Although private treatment records have been obtained and associated with the claims folder, none of the records are dated in January 2007.  Therefore, on remand, these identified private records, as well as any other outstanding treatment records must be obtained on remand.  See 38 C.F.R. § 3.159(c) (1) (2013).

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran, obtain all outstanding treatment records, to include those from November 2006 as outlined above.  All efforts to obtain the additional evidence must be documented in the paper and/or electronic claims files.

If VA is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2013).

2.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with an SSOC and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


